Citation Nr: 1217762	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a total right knee replacement.


REPRESENTATION

Appellant represented by:  Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1951 to September 1971.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied service connection for a left foot disability, claimed as secondary to a service-connected low back disability.

In March 2003 and March 2005, the Board remanded the matter to the RO for additional evidentiary development.  In a January 2006 decision, the Board denied service connection for a chronic acquired left foot disorder, secondary to a service-connected low back disability.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in May 2008, the appellant's then-attorney, Virginia A. Girard-Brady, and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand, concluding that consideration of the issue of entitlement to service connection for a left foot disability on a direct basis was necessary.  In a May 2008 order, the Court granted the motion, vacated the Board's January 2006 decision, and remanded the matter for readjudication.  

While the claim of service connection for a left foot disability was pending before the Court, the appellant filed additional claims at the RO.  In a February 2008 rating decision, the RO denied his claim of service connection for a total right knee replacement and a rating in excess of 20 percent for his service-connected low back disability.  

In April 2009, the Board remanded the claim of service connection for a left foot disorder to the RO for additional evidentiary development consistent with the Court's May 2008 order.  In addition, the Board noted that although the appellant had submitted a notice of disagreement with the February 2008 rating decision denying service connection for a total right knee replacement and an increased rating for his low back disability, a Statement of the Case addressing those issues had not yet been issued.  Thus, the Board remanded these issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the Board's remand instructions, a Statement of the Case was issued in May 2009.  The following month, the appellant submitted a substantive appeal.  

In December 2009, the Board, on its own motion, advanced the appellant's case on the docket in light of his age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).  

In January 2010, the Board remanded the matter to the RO for additional evidentiary development.  While the matter was in remand status, in a December 2011 rating decision, the RO granted service connection for chronic painful hyperkeratotic lesions beneath the left second and third metatarsal head, claimed as a left foot condition.  The RO assigned an initial 10 percent disability rating, effective May 19, 2000.  

The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the issue of entitlement to service connection for a left foot disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that in a February 2011 letter, the appellant's then-attorney, Ms. Girard-Brady, requested the status of multiple claims, including service connection for a left knee disability.  The appellant is reminded this claim was previously denied in an unappealed March 2005 Board decision.  The appellant is advised that should he wish to reopen that claim, he should so advise the RO in writing.  

In April 2012, Ms. Girard-Brady requested a copy of the appellant's claims folder, as well as an additional period of time in which to submit evidence and argument in support of the appeal.  Later that month, the appellant submitted a letter indicating that he no longer wished to be represented by Ms. Girard-Brady and did not wish any more delays in his appeal.  38 C.F.R. § 14.631(f)(1) (2011) (providing that a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).  The appellant did not appoint a new representative and he now proceeds pro se.  

Finally, the Board notes that in reviewing the medical evidence recently assembled in support of this appeal, it appears that the appellant has been diagnosed as having diabetes and coronary artery disease.  The appellant is advised that VA regulations provide a presumption of service connection for diabetes mellitus and ischemic heart disease for veterans who served the Republic of Vietnam during the Vietnam era and he may wish to file claims of service connection for these disabilities.  See e.g. 38 C.F.R. § 3.307(a)(6), 3.309(e) (2011).  

As set forth in more detail below, a remand of this matter is necessary with respect to the issue of entitlement to service connection for a total right knee replacement.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, is manifested by constant pain as well as limitation of motion of the lumbar spine, including forward flexion most severely limited to 40 degrees.

2.  The evidence does not show that the appellant's service-connected lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, is productive of incapacitating episodes due to intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an increased rating, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The August 2007 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2008, the RO sent the appellant a letter for the express purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the December 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded multiple VA medical examinations in connection with his claim, most recently in July 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the medical examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  In that regard, the examinations were performed by qualified medical professionals and the examination reports contain the necessary physical findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the appellant has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board also notes that there is no indication, nor has the appellant contended, that his service-connected low disability has worsened or materially changed since the most recent examination was conducted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, the appellant has not argued otherwise.


Background

The appellant's service treatment record show that at his May 1971 military retirement medical examination, he underwent an orthopedic consultation in connection with his history of low back pain for the past one year.  Examination showed full range of motion with no tenderness.  Neurological testing was negative.  The diagnosis was spondylolisthesis, L5-S1, manifested by intermittent moderate low back pain with no significant interference with activity, and with X-ray changes of spondylolysis without spondylolisthesis.  

In September 1971, the appellant submitted an original application for VA compensation benefits, seeking service connection for a low back disability.  In an October 1971 rating decision, the RO granted service connection for spondylolysis, L5-S1, and assigned an initial 10 percent disability rating, effective September 1, 1971.  

In March 2000, the appellant submitted a claim for an increased rating for his service-connected low back disability.  At a May 2000 VA medical examination, the appellant reported that his low back pain had slowly worsened over the past 20 years.  He denied neurological complaints such as numbness.  On examination, his forward flexion was limited by pain.  Neurological testing was negative.  The diagnosis was spinal stenosis.  

In an August 2000 rating decision, the RO increased the disability rating for the appellant's service-connected spondylolysis, L5-S1, to 20 percent, effective March 30, 2000.

In October 2005, the appellant again submitted a claim for an increased rating for his service-connected low back disability, stating that his condition had worsened.  

In connection with his claim, the appellant underwent VA medical examination in February 2006 at which he reported constant pain in his back radiating to his left leg.  His pain was increased with activity and relieved by rest and medication.  He indicated that his condition did not cause incapacitation nor had it resulted in lost time from work.  He described functional impairment in walking and bending.  Examination showed no complaints of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no ankylosis.  Range of motion testing showed flexion from zero to 50 degrees with pain at 50 degrees.  Extension was from zero to 20 degrees with pain at 20 degrees.  Right and left lateral flexion was from zero to 20 degrees with pain at 20 degrees, and right and left rotation was from zero to 20 degrees.  The examiner also noted that were signs of intervertebral disc syndrome with nerve root involvement in the left lower extremity.  The diagnosis was lumbar spondylolysis, degenerative disc disease, and spondylolisthesis at L5-S1 with left S1 radiculopathy.  

In an April 2006 rating decision, the RO granted service connection for left S1 radiculopathy and assigned an initial 10 percent disability rating, effective October 4, 2005.  The RO confirmed and continued the 20 percent disability rating for the appellant's service-connected low back disability, recharacterized as lumbar spondylolysis, degenerative disc disease, and spondylolisthesis at L5-S1.  

In June 2007, the appellant submitted his most recent claim for an increased rating for his service-connected low back disability.  

In December 2007, the appellant was afforded a VA medical examination at which he reported chronic low back pain, stiffness, loss of motion, and cracking and popping in his back.  He denied radiation to the lower extremities.  The appellant also denied additional limitation of motion or functional impairment during flare-ups.  Examination showed deconditioned paraspinous musculature in the thoracic and lumbar spine, diffuse tenderness to percussion over the lumbar and thoracic spine, but no specific paraspinous muscular tenderness.  There was no spasm either palpable or visible, but the appellant complained of pain with all range of motion maneuvers.  Forward flexion was from zero to 40 degrees; extension was from zero to 20 degrees; and rotation was from zero to 15 degrees, bilaterally.  Muscle strength was 4/5 and deep tendon reflexes were equal bilaterally.  Neurosensory examination was intact distally to all digits in the lower extremities.  The diagnoses included lumbar spondylosis with degenerative disc disease, L5-S1, and spondylolisthesis, L5-S1, with intervertebral disc syndrome.  The examiner indicated that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance, such as with repetition three times or more, except as noted above.  Subjective pain appeared to have the greatest functional impact.  He further noted that the appellant had had no physician directed bed rest in the past twelve months due to a spine condition with an incapacitating episode.  

In a February 2008 rating decision, the RO confirmed and continued the 20 percent disability rating for the appellant's service-connected low back disability.  The appellant appealed, arguing that his back pain had increased in severity.  

In connection with the appellant's appeal, the RO obtained private clinical records showing that the appellant received treatment for multiple complaints, including low back pain.  In pertinent part, these records show that in May and August 2009, the appellant complained of low back pain with numbness and tingling in the left lower extremity.  

The RO also obtained VA clinical records dated to October 2011.  In pertinent part, these records show that in May 2009, the appellant's complaints included low back pain aggravated by bending and twisting, and relieved by pain medication as needed.  In July 2009, he reported burning and tingling in the left leg.  Motor strength and deep tendon reflexes were intact in both lower extremities.  EMG/NCV testing performed later that month showed electrodiagnostic evidence suggestive of polyneuropathy but no evidence suggestive for lumbosacral radiculopathy.  Physical therapy was recommended.  

The appellant underwent VA orthopedic and neurologic examinations in July 2010.  He reported constant moderate pain over the lumbar spine region as well as burning and tingling in the left lower extremity.  The appellant denied a history of surgery or hospitalization in connection with his low back disability.  He reported a history of hospitalization for a recent left hip fracture as well as a right knee replacement.  The examiner noted that the appellant complained more about his left hip and right knee than about his low back symptoms.  On examination, the thoracolumbar sacrospinalis exhibited no spasm, atrophy, weakness or pain with motion.  Tenderness was present.  Range of motion testing showed forward flexion to 65 degrees; extension to 15 degrees; lateral flexion to 20 degrees, bilaterally; right rotation to 15 degrees; and left rotation to 20 degrees.  There was no additional limitation after three repetitions nor was there evidence of pain on motion.  There was decreased sensation over the left lower extremity.  The right lower extremity was normal neurologically.  The diagnosis was lumbar spondylosis, lumbar spine degenerative disc disease, and grade 1 anterolisthesis L5 on S1.  Also diagnosed was left lower extremity radicular pain with normal EMG and normal motor strength testing.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


Analysis

Applying the criteria set fort above to the facts in the case, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the appellant's service-connected lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, for any period of the claim.  

As discussed in detail above, range of motion testing conducted during the pendency of the claim consistently showed that the appellant's thoracolumbar spine motion has never been limited to the extent necessary to meet the criteria for a schedular rating in excess of 20 percent as set forth in the General Rating Formula for Diseases and Injuries of the Spine, nor has ankylosis ever been shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (effective September 26, 2003).  

For example, on VA examination in December 2007, forward flexion was to 40 degrees.  On VA medical examination in July 2010, forward flexion was to 65 degrees.  These measurements do not meet the schedular criteria for a rating in excess of 20 percent.  The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's lumbar spine motion has been limited to the extent necessary to warrant the assignment of a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011), nor has the appellant identified any such evidence.  Again, ankylosis has never been shown.  

Although the criteria for a rating in excess of 20 percent as set forth in the applicable diagnostic codes have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, the Board finds that the evidence does not support the assignment of a rating in excess of 20 percent rating under these provisions.  

In that regard, the appellant has repeatedly and credibly reported that his low back disability is manifested by significant pain for which he takes pain medication.  The Court, however, has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss).  Rather, in order to warrant a higher rating, the appellant's pain must be productive of functional loss, i.e. have some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Moreover, this must be objectively verified.  

In this case, the Board finds that the most probative evidence establishes that the appellant's low back disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 20 percent.  In that regard, at his December 2007 VA medical examination, the examiner noted that the appellant reported pain with all range of motion maneuvers, but concluded that there was no objective clinical evidence that the appellant's function was additionally limited by pain or other factors such as fatigue, weakness, incoordination or lack of endurance.  At the July 2010 VA medical examination, the appellant reported constant pain over his lumbar spine region, but objective examination showed that there was no pain on motion, nor was there evidence of additional functional limitation including after three repetitions of motion testing.  The Board has reviewed the remaining evidence of record but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for a rating in excess of 20 percent would be justified.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  The appellant has not pointed to any such evidence.  

In summary, although the Board has carefully considered the appellant's reports of pain, there is an insufficient basis upon which to assign a rating in excess of 20 percent as the evidence shows that the appellant's pain is not productive of additional functional loss having some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance necessary to meet the Deluca factors for a rating in excess of 20 percent.  

The Board has also considered the rating criteria for evaluating intervertebral disc syndrome.  As set forth above, however, the evidence does not show, nor does the appellant contend, that his service-connected low back disability has been productive of incapacitating episodes.  Indeed, the appellant has consistently denied incapacitating episodes as a result of his service-connected low back disability.  Thus, rating his disability under the criteria for evaluating intervertebral disc syndrome does not avail the appellant of a rating in excess of 20 percent.  

In that regard, the Board has considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the appellant has been separately rated for left S1 radiculopathy.  The evidence does not show, nor has the appellant contended, that he has any additional neurological symptoms associated with his service-connected low back disability which would warrant a separate rating.  

In reaching this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2011).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

After reviewing the record, however, the Board finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including pain and limitation of motion, are fully contemplated by the Rating Schedule.  Moreover, the appellant's service-connected low back disability has not necessitated frequent periods of hospitalization and he has not contended otherwise.  Indeed, he reports that he has never been hospitalized in connection with his low back disability.  Finally, the Board finds that the appellant's service-connected low back disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  The appellant has not argued otherwise.  In recognition of the industrial impairment caused by his service-connected low back disability, the appellant has been awarded a 20 percent disability rating.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected low back disability and the appellant has not contended otherwise.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, for any period of the claim.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




ORDER

Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome, is denied.  


REMAND

The appellant also seeks service connection for a right knee disability.  He contends that his service-connected low back disability caused him to develop a right knee disability, eventually necessitating a total right knee arthroplasty in July 2007.

In connection his claim, the appellant was afforded a VA medical opinion in December 2007.  After examining the appellant and reviewing the claims folder, the examiner indicated that it was his opinion that the appellant's current right knee condition was not the result of or caused by his service-connected lumbar spine condition.  The examiner, however, did not comment on whether the appellant's right knee disability may have been aggravated by his service-connected low back disability.  See 38 C.F.R. § 3.310 (a) (2011) (providing that additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable).  Although the issue of aggravation has not been raised by the appellant, this issue must be addressed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, since that December 2007 VA medical opinion was obtained, the RO has awarded service connection for a left foot disability.  Given the evidence of record, the issue of service connection for a right knee disability secondary to the newly service-connected left foot disability should be addressed.  




Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of identifying the etiology of his current right knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current right knee disability (1) is causally related to his active service or any incident therein; or (2) is causally related to or aggravated by any service-connected disability, including his service-connected low back disability (lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome), or his service-connected left foot disability (chronic painful hyperkeratotic lesions beneath the left second and third metatarsal head).  

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative or attorney he should appoint should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


